CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterlyreport of SportsNuts,Inc. (the "Company") on Form 10-QSB for the periodendingSeptember 30, 2007 as filed with theSecuritiesand ExchangeCommission on the date hereof (the "Periodic Report"), I, John D. Thomas, Chief Executive Officer of the Company,certify,pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Periodic Report fully complies with the requirements of the Securities Exchange Act of 1934; and (2) The information contained in the Periodic Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated as of November 9, 2007 By /s/ John D. Thomas John D. Thomas Chief Executive Officer
